     Case 3:21-cv-00041-CAB-MSB Document 28 Filed 01/22/21 PageID.52 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL AARON ARZAGA,                                Case No.: 3:21-cv-00041-CAB-MSB
     CDCR #K-89848,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
14
                                                          FILING FEE REQUIRED
15   DAVID M. GILL, et al.,                               BY 28 U.S.C. § 1914(a) AND/OR
                                                          FAILING TO MOVE TO PROCEED
16                                    Defendants.         IN FORMA PAUPERIS
17                                                        PURSUANT TO
                                                          28 U.S.C. § 1915(a)
18
19
20         Plaintiff Michael Aaron Arzaga (“Plaintiff”), currently incarcerated at Kern Valley
21   State Prison, is proceeding pro se in this action, ostensibly pursuant to 42 U.S.C. Section
22   1983. (See ECF No. 18, Compl.)
23   I.    Failure to Pay Filing Fee or Request In Forma Pauperis (“IFP”) Status
24         All parties instituting any civil action, suit or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26   ///
27   ///
28   ///
                                                      1
                                                                                3:21-cv-00041-CAB-MSB
     Case 3:21-cv-00041-CAB-MSB Document 28 Filed 01/22/21 PageID.53 Page 2 of 3



 1   $402. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
 3   pursuant to 28 U.S.C. Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051
 4   (9th Cir. 2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
 5   Plaintiff is a prisoner, and even if he is granted leave to commence his suit IFP, he
 6   remains obligated to pay the entire filing fee in “increments,” see Williams v. Paramo,
 7   775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
 8   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847
 9   (9th Cir. 2002).
10         Plaintiff initially filed this action in the Northern District of California. (See
11   generally Compl.) Shortly after filing, Plaintiff was notified that he had not paid the
12   initial filing fee or filed a Motion to Proceed IFP pursuant to 28 U.S.C. Section 1915(a).
13   (See ECF No. 3, at 1.) Subsequently, Plaintiff’s action was transferred to this District
14   pursuant to 28 U.S.C. Section 1406(a). (See ECF No. 20, at 1.) To date, Plaintiff has not
15   paid the initial filing fee or filed a Motion to Proceed IFP. Therefore, his case cannot yet
16   proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
17   II.   Conclusion and Order
18         For the reasons set forth above, the Court hereby:
19         (1)    DISMISSES this action sua sponte without prejudice for failure to pay the
20   $402 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
21   28 U.S.C. Section 1914(a) and Section 1915(a); and
22         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is
23   filed to: (a) prepay the entire $402 civil filing and administrative fee in full; or (b)
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional
27   administrative fee of $52. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. Dec. 1, 2020)). The additional $52
28   administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                3:21-cv-00041-CAB-MSB
     Case 3:21-cv-00041-CAB-MSB Document 28 Filed 01/22/21 PageID.54 Page 3 of 3



 1   complete and file a Motion to Proceed IFP which includes a certified copy of his trust
 2   account statement for the 6-month period preceding the filing of his Complaint. See 28
 3   U.S.C. § 1915(a)(2); S.D. Cal. Civ. L.R. 3.2(b).
 4         IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
 5   with this Court’s approved form “Motion and Declaration in Support of Motion to
 6   Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $402 civil filing fee or
 7   complete and submit the enclosed Motion to Proceed IFP within 45 days, this action will
 8   remain dismissed without prejudice based on Plaintiff’s failure to satisfy the fee
 9   requirements of 28 U.S.C. Section 1914(a) and without further Order of the Court.
10         IT IS SO ORDERED.
11   Dated: January 22, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                             3:21-cv-00041-CAB-MSB
